 




Exhibit 10.3

INVESTOR RIGHTS AGREEMENT

      This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is dated as of June 30,
2004 among Healthaxis Inc., a Pennsylvania corporation (the “Company”) and the
various person identified and listed on the signature pages hereto (each
referred to herein as a “Holder” and collectively, the “Holders”). Capitalized
terms used but not defined herein have the meanings ascribed to them in the
Preferred Stock Modification Agreement, dated May 12, 2004, between the Company
and the Holders (the “Preferred Stock Agreement”).

      WHEREAS, the execution of this Agreement is a condition to the Closing
described in the Preferred Stock Agreement;

      NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements hereinafter, the Company and the Holders hereby agree as follows:

ARTICLE I.

GENERAL RESTRICTIONS ON TRANSFER

      1.1     No Holder shall directly or indirectly effect any sale, transfer,
assignment, gift, exchange, pledge, hypothecation, encumbrance or other
disposition of any shares of Preferred Stock, Warrants or Underlying Shares
(collectively, the “Transfer Restricted Securities”), or any interest therein,
whether voluntary or involuntary and regardless of the nature or method thereof
(other than an exchange, reclassification or other conversion of the Transfer
Restricted Securities into cash, securities or other property pursuant to a
merger, consolidation or recapitalization of the Company) (each, a “Transfer”),
prior to the first anniversary of the Closing Date, except in accordance with
this Agreement and applicable federal and state securities laws and regulations.

ARTICLE II.

RESTRICTIONS ON PRIVATE SALE TRANSACTIONS

      2.1     The Initial Transfer Restriction Period. For a period of one
hundred twenty (120) days from the Closing Date (the “Initial Transfer
Restriction Period”), the Holders will be subject to the following restrictions
on any Transfer of the Transfer Restricted Securities other than through the
public market as specified in Article III, as follows:



        a. Each Holder may Transfer the Transfer Restricted Securities in one or
more transactions; provided that, the buyer in any such transaction (a “Private
Buyer”) or in one or a series of transactions, does not directly or indirectly
acquire, after giving effect to such transaction or series of transactions, in
the aggregate, more than 1,000,000 shares of Common Stock or Warrants
(collectively, “Common Equivalents”) from the Holders (note that upon a Transfer
in compliance with the terms of this Agreement, the shares of Preferred Stock
that are the subject of such a Transfer shall automatically convert into shares
of Common Stock pursuant to the terms of the Amended and Restated Certificate);
and provided further that such Private Buyer is not in any way affiliated
(within the meaning of Rule 405 of the Securities Act of 1933, as amended) with
any other Private Buyer, is not acting in concert with any other Private Buyer
and is not a member of a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) that includes another Private Buyer
as a member.           b. Subject to compliance with applicable securities laws,
there is no limit on the number of Private Buyers to whom any Holder may
Transfer the Transfer Restricted Securities.           c. No approval is
required for Transfers consummated in compliance with Section 2.1(a) (subject to
the Company’s receipt of a certification from the relevant Holder(s) that it has
made a good faith

1



--------------------------------------------------------------------------------



 



  inquiry of the Private Buyer with respect to the matters covered in the second
proviso of Section 2.1(a) and that it has no reason to believe that all of the
terms of Section 2.1(a) have not been complied with). Each of the Holders agrees
that, prior to any Transfer during the Initial Transfer Period, it shall request
a written representation or certification from the relevant Private Buyer that
such Private Buyer meets the requirements of the second proviso of
Section 2.1(a); provided, however that in no event shall the failure of such
Private Buyer to make such written representation or certification preclude the
proposed Transfer or preclude the Holder from making the certification
referenced in the parenthetical above; and provided further that in no event
shall a Holder be required to make any independent investigation regarding
compliance with the requirements of the second proviso of Section 2.1(a), other
than the making of the inquiry of the Private Buyer referenced above and the
request for a written representation or certification from the relevant Private
Buyer.           d. Any proposed sale transaction covered by this Section 2.1
involving the Transfer Restricted Securities during the Initial Transfer
Restriction Period that does not satisfy the terms and conditions of
Section 2.1(a) or Article III, is subject to the approval of the Company’s Board
of Directors (the “Board”), in its sole discretion.

      2.2     Second Transfer Restriction Period. From the expiration of the
Initial Transfer Restriction Period until the first anniversary of the Closing
Date (the “Second Transfer Restriction Period”), the Holders will be subject to
the following restrictions on any Transfer of the Transfer Restricted Securities
other than through the public market as specified in Article III, as follows:



        a. Subject to Section 2.2(b) below, each Holder may Transfer its
Transfer Restricted Securities to Private Buyers in one or more transactions
without restriction of any kind; provided that any individual Private Buyer is
not in any way “affiliated” with any other Private Buyer, is not acting in
concert with any other Private Buyer and is not a member of a “group”(within the
meaning of Section 13(d)(3) of the Exchange Act) that includes another Private
Buyer as a member (and subject to the Company’s receipt of a certification from
the relevant Holder(s) that it has made a good faith inquiry of the Private
Buyer with respect to the matters covered in this proviso and that it has no
reason to believe that all of the terms of this proviso have not been complied
with). Each of the Holders agrees that, prior to any Transfer during the Second
Transfer Period, it shall request a written representation or certification from
the relevant Private Buyer that such Private Buyer meets the requirements of the
proviso contained in the first sentence of this Section 2.2(a); provided,
however that in no event shall the failure of such Private Buyer to make such
written representation or certification preclude the proposed Transfer or
preclude the Holder from making the certification referenced in the proviso
contained in the first sentence of this Section 2.2(a); and provided further
that in no event shall a Holder be required to make any independent
investigation regarding compliance with the requirements of the proviso
contained in the first sentence of this Section 2.2(a), other than the making of
the inquiry of the Private Buyer and the request for a written representation or
certification from the relevant Private Buyer as set forth in this
Section 2.2(a).           b. Right of First Refusal.           (i) In the event
of any proposed private sale transaction by a Holder upon consummation of which
any single Private Buyer shall have directly or indirectly acquired Common
Equivalents from the Holders in an aggregate amount exceeding 1,000,000, such
Holder must first give notice to the Company (the “Transfer Notice”) which shall
include (i) the name and address of the proposed Private Buyer, (ii) the number
of Transfer Restricted Securities proposed to be Transferred (the “Offered
Securities”), (iii) the proposed purchase price thereof (the “Purchase Price”),
including the type of consideration, and (iv) all other material terms and
conditions of such offer, including the date upon which the Holder and the
proposed Private Buyer reasonably expect to complete the Transfer (the “Proposed
Sale Date”).           (ii) Upon written notice (a “Company Notice”) to the
relevant Holder within fifteen (15) Business Days (as defined below) of the
Company’s receipt of a Transfer Notice, the Company or its designee shall have
the right to purchase all (but not less than all) of the Offered Securities on
the same terms and conditions set forth in the Transfer Notice and at the price
set forth in the Transfer Notice. The Company Notice shall constitute an
irrevocable commitment to purchase from the Holder the Offered Securities on

2



--------------------------------------------------------------------------------



 



  such terms and conditions. The purchase of the Offered Securities described in
this Section 2.2(c) must be consummated by the Company or its designee before
the later of (1) fifteen (15) Business Days following receipt of the Transfer
Notice by the Company and (2) the Proposed Sale Date; provided that in the event
(and only in the event) that a non-cash payment is being made for the Offered
Securities, and the value of the purchase price has not yet been established,
the closing of the purchase of the Offered Securities under this Section 2.2(c)
shall occur immediately following determination of such purchase price, which
determination shall be made as set forth in Section 2.2(d). If the Company (or
its designee) exercises its rights pursuant to this Section 2.2(c), then any
cash payment for the Offered Securities shall be effected by check or wire
transfer against delivery of the Offered Securities to be purchased at the time
of the closing of the purchase.           (iii) For purposes of this Agreement,
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.           c. Valuation of Property. If the Purchase Price specified in
the Transfer Notice is wholly or partially payable through delivery of a
promissory note, then the Company or its designee may effect payment in the same
fashion. If the Purchase Price specified in the Transfer Notice is payable in
property other than cash or indebtedness, the Company or its designee shall have
the right to pay the Purchase Price in the form of cash equal in amount to the
value of such property. If the transferring Holder and the Company (or its
designee) cannot agree on such cash value within fifteen (15) Business Days
after the Company’s receipt of the Transfer Notice, the valuation shall be made
by an appraiser of recognized standing selected by the transferring Holder and
the Company or, if they cannot agree on such an appraiser within ten (10)
calendar days thereafter, each shall select an appraiser of recognized standing,
and the two appraisers shall promptly designate a third appraiser of recognized
standing, whose appraisal shall be determinative of such value. The cost of such
appraisal shall be shared equally by the transferring Holder and the Company (or
its designee). If the time for the closing of the Company’s (or its designee’s)
purchase has expired but for the determination of the value of the Purchase
Price offered by the prospective transferee(s), then such closing shall be held
on or prior to the fifth business day after such valuation shall have been made
pursuant to this subsection.           d. Transferring Holder’s Right to Sell if
Option Not Exercised. If the rights granted to the Company pursuant to this
Section 2.2 are waived, or the Company (or its designee) fails to exercise such
rights, then the transferring Holder shall have the right to effect the Transfer
until the later of (1) sixty (60) days from the date of delivery of the Transfer
Notice or (2) the Proposed Sale Date, all of the Offered Securities to the
Private Buyer specified in the Transfer Notice at a price no less than the
Purchase Price and on terms no more favorable to the Private Buyer than
specified in the Transfer Notice.

      2.3     Free Transferability. Subject to Sections 2.4 and 2.5 below, but
notwithstanding anything otherwise to the contrary in this Agreement, from and
after the first anniversary of the Closing Date, there shall be no restrictions
of any kind with respect to Transfers of Transfer Restricted Securities by any
of the Holders, other than any restrictions imposed by applicable state or
federal securities laws.

      2.4     Transfer Restrictions Generally.

      a. If any Holder should decide to Transfer the Transfer Restricted
Securities held by it, such Holder understands and agrees that it generally may
do so only pursuant to an effective registration statement under the Securities
Act of 1933, as amended (“Securities Act”), to the Company or pursuant to an
available exemption from the registration requirements of the Securities Act or
Rule 144 promulgated under the Securities Act (“Rule 144”) or any other
available exemption from the Securities Act. In connection with any Transfer of
any Transfer Restricted Securities other than pursuant to an effective
registration statement or to the Company, the Company may require the transferor
thereof to provide to the Company a written opinion of counsel experienced in
the area of United States securities laws selected by the Transferor, the form
and substance of which opinion shall be customary for opinions of counsel in
comparable transactions and reasonably acceptable to the Company, to the effect
that such Transfer does not require registration of such

3



--------------------------------------------------------------------------------



 



transferred securities under the Securities Act; provided, however, that if the
Transfer Restricted Securities may be sold pursuant to Rule 144(k), no written
opinion of counsel shall be required from the Holder if such Holder provides
reasonable assurances that such security can be sold pursuant to Rule 144(k).
Subject to compliance with the other terms of this Agreement, if a Holder
provides the Company with an opinion of counsel, the form and substance of which
opinion shall be customary for opinions of counsel in comparable transactions
and reasonably acceptable to the Company, to the effect that the Transfer of the
Transfer Restricted Securities may be made without registration under the
Securities Act, or the Holder provides the Company with reasonable assurances
that the Transfer Restricted Securities can be sold pursuant to Rule 144, the
Company shall permit the Transfer, and, in the case of Common Stock, promptly
instruct its transfer agent to issue one or more certificates in such name and
in such denominations as specified by such Holder and without any restrictive
legend. Notwithstanding the foregoing or anything else contained herein to the
contrary, the Transfer Restricted Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

      b. Each Holder agrees to the imprinting, so long as is required by this
Section 2.4(b), of the following legend, or a similar legend to the same effect,
on the Transfer Restricted Securities:

      THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE. ACCORDINGLY, THE SHARES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION NOT SUBJECT
TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AS DETERMINED PURSUANT TO
AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE CORPORATION THAT THE PROPOSED
TRANSACTION WILL BE EXEMPT FROM REGISTRATION.

      The Transfer Restricted Securities shall not contain the legend set forth
above (i) if in the written opinion of counsel to the Company experienced in the
area of United States securities laws such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) or
(ii) if such Transfer Restricted Securities may be sold pursuant to Rule 144(k).
The Company agrees that it will provide each Holder, upon request, with a
certificate or certificates representing shares of Preferred Stock or Common
Stock, free from such legend at such time as such legend is no longer required
hereunder. If such certificate or certificates had previously been issued with
such a legend or any other legend, the Company shall, at its own expense, upon
request and upon the delivery of the legended certificate(s), reissue such
certificate or certificates free of any legend.

      2.5     Transfers to Affiliates. A Holder may Transfer the Transfer
Restricted Securities to an affiliate (as such term is defined in Rule 405
promulgated under the Securities Act, an “Affiliate”) at any time, provided,
that such Affiliate shall execute an addendum to this Agreement and shall be
bound by all of the terms of this Agreement to the same extent as the
transferring Holder.

ARTICLE III.

RESTRICTIONS ON PUBLIC SALE TRANSACTIONS

      3.1     Sales of Transfer Restricted Securities in the public market:

      a. may only be made in compliance with the “brokers’ transactions”
requirements of Rule 144 promulgated under the Securities Act;

      b. may only be made to persons that, to the transferring Holder’s best
knowledge, are not “Private Buyers;” and

4



--------------------------------------------------------------------------------



 



      c. if the sales price is less than $3.50 per share of Common Stock, are
limited to the following number of shares of Common Stock per Holder per
calendar month:

          Holder Number of Shares

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Brown Simpson Partners I, Ltd. 
    38,500  
LB I Group Inc. 
    29,750  
The Pennsylvania State University
    4,375  
OTAPE LLC
    4,375  

ARTICLE IV.

VOTING RIGHTS

      4.1     The Preferred Stock has no voting rights, except as required by
applicable law.

      4.2     To the extent that applicable law grants the Preferred Stock
voting rights in the context of a merger or consolidation (a “Merger”), then the
Holders agree to vote their shares of Preferred Stock in favor of the Merger if
all of the following conditions are met:



        a. Prior to the first anniversary of the Closing Date: (i) if the
Company’s common shareholders have approved the Merger in accordance with
applicable law; and (ii) the per share price to be received by the Holders in
the Merger for each share of Preferred Stock is at least $3.50 in cash.    
      b. On or after the first anniversary of the Closing Date: (i) if the
Company’s common shareholders have approved the Merger in accordance with
applicable law; and (ii) if the per share price to be received by the Holders in
the Merger for each share of Preferred Stock is at least equal to the value (and
payable in the same form of consideration) they would have received in the
Merger if they had they converted their shares of Preferred Stock into shares of
Common Stock immediately prior to the Merger.

ARTICLE V.

RESTRICTIONS ON ADDITIONAL FINANCINGS

      5.1     Restrictions on Issuance of Equity. Until the first anniversary of
the Closing Date, the Company hereby agrees that it will not issue any shares of
capital stock (or any options, warrants or other rights to purchase shares of
its capital stock) in a transaction implying a pre-money valuation of less than
$14,500,000 million or at a per share price of less than $2.15; provided,
however, that this restriction shall not apply to the granting of stock options
to the Company’s employees or directors pursuant to stock option plans in
existence on the date of this Agreement, with an exercise price at least equal
to the fair market value of the Common Stock on the date of grant.

      5.2     Holders’ Right of First Refusal. Until the first anniversary of
the Closing Date, the Holders shall have a right of first refusal (i) to match
the terms upon which any third party proposes to purchase from the Company any
equity securities of the Company having an aggregate purchase price of at least
$1,000,000, on an all or none basis, and (ii) to match the terms on which the
Company proposes an offering of its Common Stock. If the Company desires to
engage in a transaction described in (i) or (ii) above, the Company must first
give written notice to the Holders (the “Financing Notice”) which shall include
(i) the number and terms of the shares of equity securities proposed to be
offered (the “Offered Equity Securities”), (ii) the proposed purchase price
thereof (the “Equity Purchase Price”), including the type of consideration and
(iii) all other material terms and conditions of such offer.

      a. The Holders’ Option. Each Holder shall have ten (10) Business Days from
the Holder’s receipt of the Financing Notice to elect to purchase such Holder’s
pro rata share of the Offered Equity Securities at the same price and subject to
the same terms and conditions as described in the Financing Notice. Each Holder
may exercise such right, and thereby purchase all of its pro rata share (with
any reallotments as provided below) of the Offered Equity Securities, by
notifying the Company in writing, before the expiration of the 10

5



--------------------------------------------------------------------------------



 



business-day period (a “Holder Notice”). The delivery to the Company of a Holder
Notice shall constitute an irrevocable commitment to purchase from the Company
the Offered Equity Securities. Each Holder’s pro rata share of the Offered
Equity Securities shall be the result obtained by multiplying such Offered
Equity Securities by a fraction, the numerator of which shall be the number of
shares of Preferred Stock owned by such Holder on the date of the Financing
Notice, and the denominator of which shall be the total number of shares of
Preferred Stock held by all Holders on the date of the Financing Notice. To the
extent the Offered Equity Securities consist of shares of more than one class or
series, each Holder’s pro rata share (of Offered Equity Securities or of
realloted shares, as provided below) shall be calculated as to each series of
Offered Equity Securities included therein and the rights granted in this
Section 5.2 shall apply to each such class or series. Each Holder shall have a
right of reallotment such that, if a Holder fails to exercise the right to
purchase its pro rata share of the Offered Equity Securities, the Company shall
deliver a further notice to the participating Holders (a “Second Financing
Notice”), who then shall have an additional right for two business days from the
participating Holders’ receipt of the Second Financing Notice, to elect to
purchase such non-participating Holder’s pro rata share of the Offered Equity
Securities by so notifying the Company in writing pursuant to a Holder Notice,
before the expiration of the two business-day period. Each participating
Holder’s pro rata share of the Offered Equity Securities with respect to the
reallotment shall be the result obtained by multiplying the Offered Equity
Securities not previously committed to be purchased by a fraction, the numerator
of which shall be the number of shares of Preferred Stock owned by such
participating Holder on the date of the Second Financing Notice, and the
denominator of which shall be the total number of shares of Preferred Stock held
on the date of the Second Financing Notice by all Holders participating in such
over-allotment. If the Holders deliver Holder Notices to the Company indicating
that they will buy all of the Offered Equity Securities, then payment for the
Offered Equity Securities shall be by check or wire transfer, against delivery
of the Offered Equity Securities to be purchased at the time of the scheduled
closing therefor, which shall be no later than 10 (12, if the shares offered in
a Second Financing Notice are fully subscribed) business days after the Holders’
receipt of the Financing Notice, unless the Financing Notice contemplates a
later closing (in which case it will be such date), or unless the value of the
purchase price has not yet been established pursuant to Section 5.2(b) (in which
event, the closing shall occur immediately following the determination of such
purchase price).

      b. Valuation of Property. Should the Equity Purchase Price specified in
the Financing Notice be payable in property other than cash, the Holders shall
have the right to pay the Equity Purchase Price in the form of cash equal in
amount to the value of such property. If the participating Holders and the
Company cannot agree on such cash value within 10 business days after the
Holder’s receipt of the Financing Notice, the valuation shall be made by an
appraiser of recognized standing selected by the participating Holders and the
Company or, if they cannot agree on such an appraiser within 10 calendar days
thereafter, each shall select an appraiser of recognized standing, and the two
appraisers shall promptly designate a third appraiser of recognized standing,
whose appraisal shall be determinative of such value. The cost of such appraisal
shall be shared equally by the participating Holders and the Company. If the
time for the closing of the participating Holders’ purchase has expired but for
the determination of the value of the Equity Purchase Price set forth in the
Financing Notice, then such closing shall be held on or prior to the fifth
business day after such valuation shall have been made pursuant to this
subsection.

      5.3     The Company’s Right to Sell if Option Not Exercised. If the rights
granted to the Holders pursuant to Section 5.1 are waived or are not exercised
as to all of the Offered Equity Securities, then the Company shall have the
right to offer for 60 days from the delivery of the Financing Notice, all of the
Offered Equity Securities specified in the Financing Notice at a price no less
than the Equity Securities Price and on terms no more favorable to the offerees
than specified in the Financing Notice.

ARTICLE VI.

OTHER AGREEMENTS

      6.1     Takeover Defenses. Until the earlier of (i) the fourth (4th)
anniversary of the Closing Date and (ii) the second (2nd) anniversary of such
date upon which the Holders hold less than 500,000 shares of

6



--------------------------------------------------------------------------------



 



Preferred Stock, neither the Company nor any of its subsidiaries shall enter
into stockholder rights plan or “poison pill” or any similar arrangement giving
any Person the right to purchase any equity interest in the Company upon the
occurrence of certain events. For purposes of clarification, the Company’s
current Articles of Incorporation and Bylaws, as such exist on the date hereof,
and applicable law are not deemed to constitute a “poison pill” or similar
arrangement (provided, that the Company agrees that it will not “opt-in” to the
application of any new laws that may be deemed to constitute a “poison pill” or
similar arrangement).

      6.2     Employment Agreements. Notwithstanding Section 6.1 of this
Agreement, the Company is permitted to enter into new employment agreements with
its employees that are substantially similar to the Company’s existing “Change
in Control Employment Agreements” with Messrs. McLane, Carradine, Webb,
Ramsburg, Taylor and Garinger (the “Existing COC Agreements”), which agreements
become effective upon a “Change in Control” (as defined in the Existing COC
Agreements); provided that:



        (i) such agreements may only be entered into with employees appointed to
the Company’s Executive Management Committee, which consists of senior
management of the Company;           (ii) such agreements provide that the
“Employment Period” (as defined in the Existing COC Agreements under Section 2
thereof) shall be up to a maximum of two (2) years;           (iii) no such
agreements provide for severance payments in excess of an amount equal to twelve
(12) months of salary and bonus; and           (iv) such agreements, together
with all of the Existing COC Agreements that are then in effect, contain
provisions providing for severance payments after a Change in Control that
collectively do not exceed an aggregate amount of One Million Nine Hundred Fifty
Thousand Dollars ($1,950,000).

      For purposes of clarity, the relevant severance payment amount affected by
clauses (iii) and (iv) of this Section 6.2 is currently provided for in
Section 5(a)(i)(B) of the Existing COC Agreements.

      The terms of this Section 6.2 shall terminate simultaneously with those of
Section 6.1.

      6.3     Issuance of Shares of Series A Convertible Preferred Stock. The
Company acknowledges and agrees with the Holders that for so long as the Holders
beneficially own at least 100,000 shares of Preferred Stock, the Company will
not issue any additional shares of Preferred Stock (designated as the Series A
Convertible Preferred Stock).

ARTICLE VII.

GENERAL PROVISIONS

      7.1     Entire Agreement. This Agreement, together with the other
Transaction Documents, contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, including without
limitation those certain letters of intent dated April 8, 2004 (and related term
sheets) between the Company and each of Brown Simpson Partners I , Ltd. and LB I
Group Inc.

      7.2     Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile, provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party (if received by 5:00 p.m. eastern time (“ET”)
where such notice is received) or the first business day following such delivery
(if received after 5:00 p.m. ET where such notice is received); or (iii) one
business day after deposit with a

7



--------------------------------------------------------------------------------



 



nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

      If to the Company:



  Healthaxis Inc.   The Towers at Williams Square   5215 N. O’Connor Blvd.,
Suite 800   Irving, Texas 75039   Telephone: (972) 443-5000   Facsimile:
(972) 556-0572   Attention: Chief Financial Officer

      With a copy to:



  Locke Liddell & Sapp LLP   2200 Ross Avenue, Suite 2200   Dallas, Texas
75201-6776   Telephone: (214) 740-8000   Facsimile: (214) 740-8800   Attention:
John B. McKnight

      If to the Transfer Agent:



  Mellon Investor Services LLC   44 Wall Street, 6th Floor   New York, New York
10005   Telephone: (917) 320-6254   Facsimile: (917) 320-6318   Attention:
Client Service Manager

      If to Brown Simpson Partners I, Ltd. to:



  152 West 57th Street, 21st Floor   New York, New York 10019   Telephone:
(212) 247-8200   Facsimile: (212) 247-1329   Attention: Mitchell D. Kaye

      If to OTAPE LLC to:



  c/o OTA Limited Partnership   1 Manhattanville Road   Purchase, NY 10577  
Telephone: (914) 460-4013   Facsimile: (914) 694-5831   Attention: Vinny Digeso

      If to LB I Group Inc. to:



  c/o Lehman Brothers, Inc.   745 Seventh Avenue, 2nd Floor   New York, New York
10019   Telephone: (212) 526-2614   Facsimile: (212) 526-2198   Attention:
Michael Blaustein

8



--------------------------------------------------------------------------------



 



      If to The Pennsylvania State University to:



  The Pennsylvania State University   103 Innovation Boulevard, Suite 212  
University Park, PA 16802   Telephone: (814) 863-9150   Facsimile:
(814) 863-9160   Attention: David E. Branigan

      With a copy, in the case of Notice to Brown Simpson Partners I, Ltd. to:



  Lowenstein Sandler PC   65 Livingston Avenue   Roseland, New Jersey 07068  
Telephone: (973) 597-2500   Facsimile: (973) 597-2400   Attention: Steven E.
Siesser

Each party shall provide written notice to the other party of any change in
address or facsimile number in accordance with the provisions hereof.

      7.3     Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by both the Company and the Holders of not less than sixty percent (60%) of the
then outstanding shares of Preferred Stock or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter. Notwithstanding the
foregoing, no such amendment shall be effective to the extent that it applies to
less than all of the holders of the shares of Preferred Stock outstanding. The
Company shall not offer or pay any consideration to a Holder for consenting to
such an amendment or waiver unless the same consideration is offered to each
Holder and the same consideration is paid to each Holder that consents to such
amendment or waiver.

      7.4     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

      7.5     References. References herein to Sections are to Sections of this
Agreement, unless otherwise expressly provided.

      7.6     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither the Company nor any of the Holders may assign this Agreement or any
rights or obligations hereunder without the prior written consent of each of the
parties hereto.

      7.7     No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

      7.8     Governing Law. The corporate laws of the Commonwealth of
Pennsylvania shall govern all issues concerning the relative rights of the
Company and the Holders as its shareholders. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed in accordance with the internal laws of the State
of New York without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the nonexclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each

9



--------------------------------------------------------------------------------



 



party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

      7.9     Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

      7.10     Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

      7.11     Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each party
hereto will be entitled to specific performance of the obligations hereunder
without the showing of economic loss and without any bond or other security
being required. Each of the Company and the Holders (severally and not jointly)
agree that monetary damages would not be adequate compensation for any loss
incurred by reason of any breach of its obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

      7.12     Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of the other Holders hereunder, and no Holder shall be responsible
in any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holder as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the Transaction Documents, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.

      7.13     Payment Set Aside. To the extent that the Company makes a payment
or payments to the Holders hereunder or pursuant to the Transaction Documents or
the Holders enforce or exercise their rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared fraudulent or preferential, set
aside, recovered from, disgorged by or are required to be refunded, repaid or
otherwise restored to the Company, a trustee, receiver or any other Person under
any law (including, without limitation, any bankruptcy law, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

      7.14     Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

10



--------------------------------------------------------------------------------



 



      7.15     Automatic Adjustments. In the event that the number of shares of
Common Stock issuable upon the conversion of the Preferred Stock is changed into
a different number of shares of any class or classes of stock, whether by
subdivision, split, recapitalization, reclassification, exchange, substitution
of otherwise, all references herein to numbers of shares of Common Stock (or
Common Equivalents) and per share prices of stock shall be appropriately
adjusted.

      [Remainder of Page Intentionally Left Blank]

11



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Investors Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.



  HEALTHAXIS INC.



  By:  /s/ JAMES W. MCLANE

 

--------------------------------------------------------------------------------

  Name:        James W. McLane

  Title: Chief Executive Officer



  BROWN SIMPSON PARTNERS I, LTD.



  By:  /s/ MITCHELL D. KAYE

 

--------------------------------------------------------------------------------

  Name: Mitchell D. Kaye

  Title: Chief Investment Officer



  OTAPE LLC



  By:  /s/ RICHARD M. COYNE

 

--------------------------------------------------------------------------------

  Name: Richard M. Coyne

  Title: General Counsel



  LB I GROUP INC.



  By:  /s/ MARLISA VINCIGUERRA

 

--------------------------------------------------------------------------------

  Name: Marlisa Vinciguerra

  Title: Attorney-in-Fact



  THE PENNSYLVANIA STATE UNIVERSITY



  By:  /s/ DAVID E. BRANIGAN

 

--------------------------------------------------------------------------------

  Name:        David E. Branigan

  Title: Executive Director

12